Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 14, 2017

                                      No. 04-17-00496-CR

                                     Tracy Diane GRIER,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. B12462
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER

      Appellant pled guilty to the offense of forgery and was placed on deferred adjudication
and community supervision. Later, after Appellant pled not true to violating conditions of her
community supervision, the trial court adjudicated her guilt and sentenced her to twenty-two
months confinement in Texas Department of Criminal Justice—State Jail Division.
        Appellant moved the trial court to appoint counsel on appeal three separate times. In its
last decision, after the trial court had appointed counsel, the trial court discharged court-
appointed counsel and denied Appellant’s motions for counsel on appeal and a free appellate
record.
       On September 18, 2017, Appellant moved this court to appoint counsel for her on appeal.
        Having reviewed the clerk’s record and the trial court’s order that Appellant is not
entitled to counsel on appeal, we DENY Appellant’s motion for this court to appoint counsel on
appeal.
        Appellant’s motion is denied without prejudice to Appellant asserting to the trial court
that there has been a material change in her financial circumstances and seeking the trial court’s
reconsideration of its determination that Appellant is not entitled to court-appointed counsel on
appeal. See TEX. CODE CRIM. PROC. art. 26.04(p) (West 2016).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court